DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12, recites “a floor panel” in line 6 but it is also recited in line 3.  As such it is unclear if this is a different floor panel or if it is the same one.  As such the Claim is unclear and therefore indefinite.  Claims 13-18 are also indefinite due to their dependence on Claim 12.

Claims 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 12, and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huber (US PgPub #2014/0131371).
For Claim 1, figures 22, 23, and 33 of Huber ‘371 disclose a monument (10) comprising: a floor panel; a left face panel perpendicular to the floor panel; and an attachment system (73 and 106) connecting the floor panel, the left face panel, and the right face panel, the attachment system comprising: a right corner bracket fitting connecting the right face panel to the floor panel; a left corner bracket fitting connecting the left face panel to the floor panel; and a filler panel connected to and extending between the right corner bracket fitting and the left corner bracket fitting.
For Claim 12, figures 22, 23, and 33 of Huber ‘371 disclose an attachment system (73 and 106) comprising: a right corner bracket fitting configured to be joined to an connect a right face panel to a floor panel; a left corner bracket fitting configured to be joined to an connect a left face panel to the floor panel; and a filler panel configured to be connected to an extend between the right corner bracket fitting and the left corner bracket fitting.
For Claim 25, figures 22, 23, and 33 of Huber ‘371 disclose a method of forming a monument, the method comprising: fastening a floor panel structural attachment of a right corner bracket fitting (73 and 106) to a floor panel; fastening a floor panel structural attachment of a left corner bracket fitting (73 and 106) to the floor panel; fastening a face panel structural attachment of the right corner bracket fitting to a right face panel; fastening a face panel structural attachment of the left corner bracket fitting to a left face panel; and fastening a filler panel to a filler panel attachment of the right corner bracket fitting and a filler panel attachment of the left corner bracket fitting such that the filler panel extends between the right corner bracket fitting and the left corner bracket fitting. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-6, 8, 9, 11, 13-17, 26, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huber (US PgPub #2014/0131371).
For Claims 2-4, 14-16, and 26, while Huber ‘371 discloses that a front face of each of the right corner bracket fitting and the left corner bracket fitting is formed by a respective structural body and a respective filler panel structural attachment, it is silent about a kick strip on the front and back face of structure.  However, the Examiner takes Official Notice that it is well known in the art to place a protective layer that is placed on the outside of a structure that will have a lot of either it being moved around or there being movement of people and object around it so that it is protected and that the strip can be easily exchanged out so as to protect the structure.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention modify Huber ‘371 with well known kick strips.  The motivation to do so would be to protect the structure as is well known.
For Claims 5-6 and 17, while Huber ‘371 discloses a monument, it is silent about it having doors, that have doors strikes.  The Examiner takes Official Notice that it is well known in the art that there are many types of monuments in an aircraft including those that have doors and that it is well known to have door strikes with each door in order to control the movement of the door.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Huber ‘371 with known doors and door strikes.  The motivations to do so would be to allow entrance into the monument while providing a well known locking mechanism for doors.
For Claim 8, while Huber ‘371 is silent about the monument being a galley, a closet, or a lavatory, the Examiner takes Official Notice that it is well known that generic structural monuments can be a variety of structures including galleys, closets, or lavatories.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Huber ‘371 with known monument structures.  The motivations to do so would be to have a variety of different four sided monuments including galleys, closets, or lavatories.
For Claim 9, while Huber ‘371 discloses holes (75) for fasteners, it is silent about also using adhesives.  However, the Examiner takes Official Notice that it is well known in the art to use both fasteners and adhesives in order to connect structures as they are well known connection methods.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Huber ‘371 with both fasteners and adhesives in order to connect multiple structures and reduce movement.  The motivation to do so would be to reduce movement between the structures with respect to each other.
For Claims 11, 13, and 27, while Huber ‘371 is silent about trim, the Examiner takes Official Notice that it is well known in the art to use trim to cover a section for either protection or appearance.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Huber ‘371 with trim as is well known in order to use trim.  The motivation to do so would be to provide protection or make the system look better.

Claim(s) 7, 10, 18, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huber (US PgPub #2014/0131371) as applied to claims 1, 12, and 25 above, and further in view of Duggar (US PgPub #2012/0153080).
For Claim 7, while Huber ‘371 discloses the corner brackets being on the floor or ground, it is silent about them being connected to seat tracks.  However, figure 9 of Duggar ‘080 teaches brackets (30) connected to tracks in order to easily connect to an aircraft.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Huber ‘371 with the well-known connection of a monument to the usual connection point on an aircraft of a seat rail.  The motivation to do so would be to structurally connect a monument to the aircraft in a known method.
For Claim 10, figures 22, 23, and 33 of Huber ‘371 disclose that each of the right and left corner bracket fittings comprise: a respective floor panel structural attachment comprising a flange extending from the respective structural body; a respective face panel structural attachment comprising a flange extending from the respective structural body and a substantially perpendicular to the respective floor panel structural attachment; and a respective filler panel structural attachment comprising a flange extending from the respective structural body and substantially perpendicular to both the respective face panel structural attachment and the respective floor panel structural attachment.  While Huber ‘371 discloses the corner brackets being on the floor or ground, it is silent about them being connected to seat tracks.  However, figure 9 of Duggar ‘080 teaches brackets (30) connected to tracks in order to easily connect to an aircraft.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Huber ‘371 with the well-known connection of a monument to the usual connection point on an aircraft of a seat rail.  The motivation to do so would be to structurally connect a monument to the aircraft in a known method.
For Claim 18, while Huber ‘371 discloses the corner brackets being on the floor or ground, it is silent about them being connected to seat tracks.  However, figure 9 of Duggar ‘080 teaches brackets (30) connected to tracks in order to easily connect to an aircraft.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Huber ‘371 with the well-known connection of a monument to the usual connection point on an aircraft of a seat rail.  The motivation to do so would be to structurally connect a monument to the aircraft in a known method.
For Claim 28, while Huber ‘371 discloses the corner brackets being on the floor or ground, it is silent about them being connected to seat tracks.  However, figure 9 of Duggar ‘080 teaches brackets (30) connected to tracks in order to easily connect to an aircraft.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Huber ‘371 with the well-known connection of a monument to the usual connection point on an aircraft of a seat rail.  The motivation to do so would be to structurally connect a monument to the aircraft in a known method.

Claim(s) 19-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huber (US PgPub #2014/0131371) in view of Duggar (US PgPub #2012/0153080).
For Claim 19, figures 22, 23, and 33 of Huber ‘371 disclose a corner bracket fitting (73 and 106); a floor panel structural attachment comprising a flange extending form the structural body; a face panel structural attachment comprising a flange extending from the structural body and substantially perpendicular to the floor panel structural attachment; and a filler panel structural attachment comprising a flange extending from the structural body and substantially perpendicular to both the face panel structural attachment and the floor panel structural attachment.  While Huber ‘371 discloses the corner brackets being on the floor or ground, it is silent about them being connected to seat tracks.  However, figure 9 of Duggar ‘080 teaches brackets (30) connected to tracks in order to easily connect to an aircraft.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Huber ‘371 with the well-known connection of a monument to the usual connection point on an aircraft of a seat rail.  The motivation to do so would be to structurally connect a monument to the aircraft in a known method.
For Claim 20, figures 22, 23, and 33 of Huber ‘371 disclose that the floor panel structural attachment further comprises a plurality of holes (75) in the flange configured to receive a plurality of fasteners.
For Claim 21, figures 22, 23, and 33 of Huber ‘371 disclose the floor panel structural attachment further comprises a plurality of weep holes.
For Claim 22, figures 22, 23, and 33 of Huber ‘371 disclose that the seat track interface comprises a slot extending perpendicular to a front face of the corner bracket fitting, and where the flange of the floor panel structural attachment extends from the structural body in a direction parallel to the slot.
For Claims 23-24, while Huber ‘371 discloses a monument, it is silent about it having doors, that have doors strikes.  The Examiner takes Official Notice that it is well known in the art that there are many types of monuments in an aircraft including those that have doors with holes having helical coils and that it is well known to have door strikes with each door in order to control the movement of the door.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Huber ‘371 with known doors and door strikes.  The motivations to do so would be to allow entrance into the monument while providing a well-known locking mechanism for doors the auto rotate.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP J BONZELL whose telephone number is (571)270-3663. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        9/28/2022